USCA11 Case: 20-12320     Date Filed: 12/09/2020    Page: 1 of 6



                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-12320
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 2:20-cv-14157-RLR



SANDRA SHEPHERD,
EARL SHEPHERD,
individually,

                                                             Plaintiffs-Appellants,

                                     versus

U.S. BANK, NATIONAL ASSOCIATION,
As Trustee for Structured Asset Investment
Loan Trust, Mortgage Pass-Through Certificates
Services 2005-4,
DOES 1-10,

                                                            Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (December 9, 2020)
           USCA11 Case: 20-12320           Date Filed: 12/09/2020       Page: 2 of 6



Before WILSON, ROSENBAUM, and BRANCH, Circuit Judges.

PER CURIAM:

       Sandra and Earl Shepherd appeal the district court’s dismissal for lack of

subject matter jurisdiction of their civil suit against U.S. Bank, National

Association. Although the district court erred in relying on the Rooker-Feldman

doctrine, 1 we affirm because we conclude the district court appropriately abstained

from exercising its jurisdiction under the Younger2 abstention doctrine.

       The Shepherds filed a complaint against U.S. Bank seeking declaratory and

injunctive relief to prevent the foreclosure on a residential property located in

Florida and to quiet title. The Shepherds alleged that they inherited the property

and that the property was secured by a mortgage currently held by U.S. Bank.

According to the Shepherds, U.S. Bank unilaterally modified the mortgage loan

contract in a scheme to defraud the borrower, and therefore the modified contract

was unenforceable as a matter of law. The Shepherds acknowledged in the

underlying complaint that a Florida state court had entered a judgment against

them in a foreclosure proceeding concerning the property, and that they were

currently appealing that judgment to the Florida Fourth District Court of Appeal.


       1
         Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and District of Columbia Court of
Appeals v. Feldman, 460 U.S. 462 (1986) (doctrine that precludes federal courts from reviewing
state court judgments).

       2
         Younger v. Harris, 401 U.S. 37 (1971) (providing that generally federal courts will not
interfere with pending state judicial proceedings).
                                                2
          USCA11 Case: 20-12320          Date Filed: 12/09/2020   Page: 3 of 6



Among the relief sought, the Shepherds requested that the district court declare the

contract unenforceable, issue an injunction that prohibited the scheduled sale of the

property until the merits of this case could be decided, order disgorgement of all

the profits obtained by U.S. Bank as a result of the sale or use of the plaintiffs’

personal information, and quiet title.

      The district court sua sponte dismissed the complaint for lack of subject

matter jurisdiction, citing the Rooker-Feldman doctrine. The Shepherds filed a

motion for reconsideration, arguing that their complaint was not barred by the

Rooker-Feldman doctrine because they were precluded from raising these defenses

in the state foreclosure action due to the state court’s grant of U.S. Bank’s motion

in limine. They maintained that the district court could entertain the complaint

because the injury they were complaining of was not caused by the foreclosure

judgment and they were not seeking review or rejection of the state-court

judgment. The district court entered a paperless order denying the motion for

reconsideration. The Shepherds appeal the order dismissing the case for lack of

subject matter jurisdiction and the denial of the motion for reconsideration.

      “We review dismissals for lack of subject matter jurisdiction de novo.”

Nicholson v. Shafe, 558 F.3d 1266, 1270 (11th Cir. 2009). “We review the denial

of a motion for reconsideration for an abuse of discretion.” Richardson v.

Johnson, 598 F.3d 734, 740 (11th Cir. 2010).


                                             3
          USCA11 Case: 20-12320        Date Filed: 12/09/2020    Page: 4 of 6



      The Rooker-Feldman doctrine is a jurisdictional rule that precludes federal

district courts from reviewing final state court judgments. Lozman v. City of

Riviera Beach, 713 F.3d 1066, 1072 (11th Cir. 2013). The doctrine “is confined to

cases of the kind from which the doctrine acquired its name: cases brought by

state-court losers complaining of injuries caused by state-court judgments rendered

before the district court proceedings commenced and inviting district court review

and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280, 284 (2005). Following Exxon Mobil, we held that where an appeal

of the state court judgment remains pending at the time the plaintiffs commence

their federal action, the “state court proceedings have not ended for purposes of

Rooker-Feldman.” Nicholson, 558 F.3d at 1279. At the time of the filing of the

Shepherds’ complaint in the district court, the state foreclosure proceedings in the

Florida courts remained pending on appeal and therefore Rooker-Feldman did not

divest the district court of jurisdiction. Id. Accordingly, the district court’s

reliance on the Rooker-Feldman doctrine was error.

      Nevertheless, we conclude that dismissal of the action was appropriate under

the Younger abstention doctrine. While this abstention doctrine applies most often

in cases involving pending state criminal prosecutions, the Supreme Court has

extended it to apply to pending “state civil proceedings that are akin to criminal

prosecutions, or that implicate a State’s interest in enforcing the orders and


                                           4
          USCA11 Case: 20-12320       Date Filed: 12/09/2020    Page: 5 of 6



judgments of its courts.” Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 72–73

(2013) (internal citation omitted). Abstention under Younger is appropriate when:

(1) the federal proceeding would interfere with ongoing state judicial proceedings;

(2) the state proceedings implicate important state interests; and (3) the plaintiffs

have an adequate state remedy available. 31 Foster Children v. Bush, 329 F.3d 1255,

1274–75 (11th Cir. 2003) (citing Middlesex Cty. Ethics Comm’n v. Garden State Bar

Ass’n, 457 U.S. 423, 432 (1982)). We must “assume that state procedures will afford

an adequate remedy, in the absence of unambiguous authority to the contrary.” Id.

at 1279 (quoting Pennzoil Co v. Texaco, Inc., 481 U.S. 1, 15 (1987)). The plaintiffs

bear the burden of overcoming this presumption “by demonstrating that the state

remedies are inadequate.” Id.

      In this case, the requested relief of an injunction preventing the foreclosure

sale and quiet title would unduly interfere with the ongoing state foreclosure

proceedings in numerous ways and would effectively nullify the state trial court

foreclosure judgment. The state has a legitimate interest in the validity of its

judgments as well as an important state interest in determining disputes that affect

title to Florida property. See Sprint Commc’ns, 571 U.S. at 73; Pennzoil, 481 U.S.

at 13. Although the Shepherds claim that they were not able to present the

arguments they assert in the underlying federal complaint in the state court because

the state court granted U.S. Bank’s motion in limine to exclude these arguments,


                                          5
            USCA11 Case: 20-12320           Date Filed: 12/09/2020        Page: 6 of 6



an adverse ruling in state court proceedings does not mean that they do not have an

adequate state remedy. 3 The Shepherds have not met their burden of

demonstrating that the state remedies are inadequate. See 31 Foster Children, 329

F.3d at 1279–81.

       Accordingly, because dismissal of the action was appropriate, albeit under

the Younger abstention doctrine instead of the Rooker-Feldman doctrine, we

affirm. Finally, it follows necessarily that, because dismissal was appropriate

under the Younger abstention doctrine, the district court did not abuse its discretion

in denying the motion for reconsideration.

       AFFIRMED.




       3
         Indeed, allowing parallel federal litigation to raise defenses concerning the Florida
property that the state trial court excluded in the state foreclosure proceedings would allow the
Shepherds to circumvent the state judicial process itself, which further demonstrates why
abstention is appropriate under the facts of this case. See Pennzoil, 481 U.S. at 12–14
(discussing state’s interest in administering their judicial systems).
                                                 6